Citation Nr: 0214589	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  He died in March 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  At the time of his death, the veteran was not service 
connected for any disabilities.

3.  There is no medical evidence or opinion of record that 
the veteran developed leukemia in service, or within one year 
of discharge from active service, or as a result of Agent 
Orange exposure.

4.  There is no medical evidence or opinion of record that a 
disability of service origin caused, hastened, or materially 
and substantially contributed to the veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
her claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete a claim.  In the January 2000 
rating decision, the appellant was informed of the evidence 
needed to substantiate her claim and provided an opportunity 
to submit such evidence.  See 38 U.S.C. § 5103A.  In a 
Statement of the Case issued in August 2001, the RO notified 
the appellant of the pertinent laws and regulations, informed 
her of the reasons for the denial of benefits, and provided 
her with additional opportunities to present evidence and 
argument.  

In letters from the RO dated December 1999 and April 2001, 
the appellant was informed of the provisions of the VCAA, and 
which evidence the RO would obtain, and which evidence she 
must obtain.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the rating decision, 
Statement of the Case, and related letters provided to the 
appellant specifically satisfy the requirement of 38 U.S.C.A. 
§ 5103 of the new statute.  These documents clearly notified 
the appellant of the evidence necessary to substantiate her 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  The VA 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining any outstanding medical evidence.  
Numerous private medical records that document the veteran's 
medical history are associated with the claims file.  In 
addition, two VA medical opinions concerning the cause of the 
veteran's death were obtained by the RO and the Board.  The 
appellant withdrew her personal hearing request and chose not 
to present testimony in support of her claim.  Therefore, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  In light of the foregoing, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
appellant in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The appellant contends that the veteran's cause of death was 
related to his period of active service.  She believes that 
his chronic lymphocytic leukemia may have been due to Agent 
Orange exposure.

The law provides that Dependency and Indemnity Compensation 
benefits may be payable to a surviving spouse of a veteran 
who dies from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 (West 1991 & Supp. 2002).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c). 

The veteran's service personnel records show that he served 
as a radio operator in Vietnam.  The service medical records 
contain no complaints, findings, or diagnoses related to 
pulmonary disease or leukemia.  The Certificate of Death 
shows that the veteran died in March 1999 due to pulmonary 
fibrosis as a consequence of chronic lymphocytic leukemia.

Medical records from St. Mary and Elizabeth Hospital dated 
April 1972 show that the veteran was admitted with complaints 
of nausea and vomiting.  He reported that his health had been 
good prior to that time.  He was diagnosed with chronic 
myelogenous leukemia.  An April 1972 report from Everett H. 
Sanneman, M.D. stated that the veteran was disabled due to 
chronic myelogenous leukemia.  Thereafter, the veteran was 
followed by several private medical providers for his 
leukemia.

Treatment records from Clifford V. Jennings, M.D. dated 
December 1985 through April 1991 show that the veteran's 
leukemia was stable and that he was essentially asymptomatic.  
Records from Charles L. Dannaher, M.D. show that the 
veteran's blood count was stable in March 1992 and March 
1994, although he had had chronic myelogenous leukemia for 
approximately 20 years.  In March 1992, Dr. Dannaher 
commented that the veteran had had no cancer treatment for 
the prior 12 years. 

Records from 1994 through February 1999 show that the veteran 
was followed for his leukemia by Consultants in Blood 
Disorders and Cancer.  In July 1997, bone marrow testing 
performed by Charles D. Webb, M.D. found a recurrence of the 
leukemia.  An August 1997 report from Roger H. Herzig, M.D. 
stated that the veteran had chronic myelogenous leukemia that 
was in the chronic phase.  At that time, he recommended 
marrow transplantation.  However, Dr. Herzig later advised 
against a marrow transplant because of the veteran's 
pulmonary problems.

Records from Caritas Medical Center dated December 1997 to 
February 1998 include CT scan and chest x-rays that showed 
fibrotic and interstitial changes of the lungs.  Treatment 
records of Kenneth C. Anderson, M.D. show that the veteran 
was followed from April 1998 to February 1999 for 
interstitial lung disease and chronic myeloid leukemia.  

The veteran also received treatment at Jewish Hospital and 
Baptist Hospital East from 1997 until 1999 for pulmonary 
fibrosis, chronic lymphocytic leukemia, and thrombocytopenia.  
In March 1998, the veteran underwent a left thoracoscopy with 
lung biopsy at Jewish Hospital.  His postoperative diagnosis 
was organizing pneumonia.  Chest x-rays from September 1998 
to February 1999 revealed interstitial and fibrotic changes 
and pleural thickening of the lungs.

The veteran was admitted to Baptist Hospital East in February 
1999 due to worsening breathing.  It was noted that he had a 
long history of chronic lymphocytic leukemia diagnosed in 
1972.  He also had pulmonary fibrosis with recent worsening.  
A CT scan of the chest and a chest x-ray found extensive 
interstitial type infiltrates and marked chronic fibrosis 
with marked progression since the previous year.

In July 2001, a VA physician's assistant reviewed the 
veteran's medical records.  She stated that it was unlikely 
that the veteran's chronic lymphocytic leukemia or pulmonary 
fibrosis was related to herbicide exposure or to military 
service.

In December 2001, the Board requested the opinion of a 
medical expert as to the cause of the veteran's death.  In 
February 2002, the Chief, Pulmonary and Critical Care 
Medicine, at the Indianapolis VA Medical Center, reviewed the 
veteran's medical records.  She stated that the veteran's 
chronic myelogenic leukemia was not analogous to non-
Hodgkin's lymphoma.  She observed that the veteran served on 
active duty until January 1970 and that he was diagnosed with 
leukemia in April 1972.  Therefore, the leukemia manifested 
itself in symptoms more than one year following the veteran's 
separation from active service.  There were no reported 
symptoms during active service; thus, it was probable that 
the disease was not active during service.  Finally, the 
medical expert opined that chronic myelogenic leukemia is not 
related to exposure to Agent Orange.

Based upon the above evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  The record contains no 
evidence that pulmonary fibrosis or chronic lymphocytic 
leukemia were incurred in or caused by the veteran's period 
of active service.  The veteran's pulmonary fibrosis was 
diagnosed during the latter stages of his life and the record 
contains no evidence that it was in any way related to his 
period of active service.

The veteran's leukemia was diagnosed two years following his 
discharge from active service.  Diseases such as leukemia are 
afforded presumptive service connection if manifested within 
one year of discharge from active service.  38 C.F.R. 
§§ 3.307, 3.309(2001).  However, the VA medical expert found 
that the leukemia did not manifest during the veteran's 
period of active duty or prior to two years after discharge.  
As this opinion was based upon a review of the medical 
evidence and sound medical principles, the Board accords it 
much weight.  Further, the record contains no opinion or 
evidence in contradiction to this opinion.  Accordingly, 
service connection on a presumptive basis is not warranted.

Likewise, the record contains no medical opinion that links 
the veteran's leukemia directly to his period of active 
service, and so service connection on a direct basis also is 
not warranted.  The Board recognizes that the appellant 
believes that the veteran's leukemia was due to his period of 
active duty.  However, where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection may be presumed for residuals of exposure 
to Agent Orange for veterans who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam War era, and have a disease listed at 38 
C.F.R. § 3.309(e) (2001).  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2001).  The diseases afforded this presumption include non-
Hodgkin's lymphoma.  When the Board requested a medical 
expert opinion, it specifically requested a finding as to 
whether the veteran's leukemia was equivalent to non-
Hodgkin's lymphoma.  As discussed above, the medical expert 
found that the veteran's leukemia was not analogous to non-
Hodgkin's lymphoma.  She based her opinion upon the medical 
history and the bone marrow biopsy.  Therefore, service 
connection for the cause of the veteran's death, as due to 
Agent Orange exposure, may not be granted on a presumptive 
basis.

Finally, during the pendency of this appeal, the law has been 
revised to provide for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam era.  See Public Law 107-103, 115 Stat. 976 (2001).  
Therefore, it is established that the veteran was exposed to 
Agent Orange.  However, a grant of service connection still 
requires a medical nexus between the cause of death and the 
exposure to Agent Orange.  The evidence of record contains no 
medical opinion that relates the veteran's cause of death to 
exposure to Agent Orange.  On the contrary, the VA medical 
expert specifically found that chronic myelogenic leukemia is 
not related to exposure to Agent Orange.  Accordingly, 
service connection for the cause of the veteran's death, as 
due to Agent Orange exposure, may not be granted on a direct 
basis.


ORDER

Service connection for the cause of the veteran's death, to 
include as due to Agent Orange exposure, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.

 

